CAPPY, Justice,
dissenting.
I dissent. Vacation Charters, Ltd. is operating as a “public utility” within the meaning of the Public Utility Code, 66 Pa.C.S. § 101 et seq.
Vacation Charters, Ltd. owns and operates Moseywood Road, which is two miles long and has toll booths at both ends. Any member of the general public who pays the required toll is granted unrestricted access to Moseywood Road and may use it to satisfy transportation needs not associated with the private resort area. It is amply clear from the record that Moseywood Road is used as a major artery to access township and state roads, particularly during ski season.
66 Pa.C.S. § 102 defines a “public utility” as:
(1) Any person or corporations now or hereafter owning or operating in this Commonwealth equipment or facilities for:
* * * * # *
(iv) Use as a canal, turnpike, tunnel, bridge, wharf, and the like for the public for compensation.
In Drexelbrook Associates v. Pennsylvania Public Utility Commission, 418 Pa. 430, 212 A.2d 237 (1965), this Court held that the definition of “public utility” hinges upon whether a service is furnished “to or for the public.” Id., 418 Pa. at 439, 212 A.2d at 241. Access to Moseywood Road clearly falls within this definition, as it permits every member of the general public the same right to use the toll road without being questioned concerning their destination.
Nevertheless, the majority finds that Moseywood Road does not qualify as a turnpike for purposes of Section 102. They conclude that, since the Legislature has not defined “turnpike” in the Public Utility Code, the definition of “turnpike” is controlled by the historical characteristics of turnpikes, which traditionally involve action by the Legislature and the taking of private lands for public purpose.
While I agree that traditionally, turnpikes have possessed such characteristics, absent more guidance from the Legis*470lature, I do not believe that this provides a sufficient basis to conclude that Moseywood Road is not a turnpike for purposes of Section 102. I believe it is the fact that Vacation Charters, Ltd. charges a toll to use a highway open to the general public without limitation on user destinations that controls this determination, and not the manner in which the toll road is obtained, financed or constructed.
I simply cannot disregard the practical aspects of this toll road operation merely because Vacation Charters Ltd. designed Moseywood Road for resort area use and designated it a “private access road,” as such would pay homage to form over substance. Furthermore, I consider the government’s refusal to accept dedication of this road for public use irrelevant to the question of whether this road is a “turnpike” for purposes of the Public Utility Code.
Until such time as the Legislature deems it appropriate to expressly provide a definition of “turnpike,” I will define it simply as a highway open to the general public without limitation on user destinations upon payment of a toll. Moseywood Road is no different than those dirt toll roads of old requiring payment of a nickel or dime to pass on horse and buggy.
Accordingly, I would affirm the decision of the Commonwealth Court, and require Vacation Charters, Ltd. to obtain a Certificate of Public Convenience to operate Moseywood Road pursuant to 66 Pa.C.S. § 1101.
ZAPPALA, J., joins in this Dissenting Opinion.